In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Queens County, dated January 16, 1964, which denied without a hearing his application to vacate a judgment of conviction of said court rendered May 10, 1963 on his plea of guilty, convicting him of attempted assault in the second degree and imposing sentence. Defendant contends that his plea of guilty was induced by a promise, made to him by his assigned counsel, that he would receive a suspended sentence. Order affirmed. No opinion. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.